Citation Nr: 9914996	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cervical spine injury with neurologic impairment to the arms 
and left leg.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for dental trauma 
affecting teeth numbers 6, 7, and 8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran's statements may also be 
construed as a claim for entitlement to service connection 
for the loss of additional upper teeth due to dental trauma 
and entitlement to service connection for a digestive 
disorder, secondary to the residuals of dental trauma.  These 
matters are referred to the RO for appropriate action.

The issue of entitlement to a compensable evaluation for 
dental trauma affecting teeth numbers 6, 7, and 8 is 
addressed in a remand order at the end of this decision.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating that his present cervical spine disability is 
due to an injury or disease incurred in, or aggravated by, 
active service.

2.  The veteran has not provided competent medical evidence 
demonstrating a present diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for the residuals of a cervical 
spine injury with neurologic impairment to the arms and left 
leg.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases if they become 
manifest to a degree of 10 percent or more within a specified 
period, generally one year, after separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309 (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f) (1998); see 
also VA Adjudication Procedure Manual M21-1 (hereinafter M21-
1), Part VI, paragraph 7.46 (first sentence) (Oct. 11, 1995).  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.; 
see also M21-1, Part VI, paragraph 7.46(c)(1).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Cervical Spine Disorder

Service medical records show the veteran sustained injuries 
including a simple cerebral concussion and a compound 
fracture of the right maxilla alveolar process as a result of 
an automobile accident in April 1964.  Records are negative 
for complaint or treatment for a cervical spine disorder.  
The veteran's October 1967 separation examination revealed a 
normal clinical evaluation of the spine.

Private medical records show the veteran sustained injuries, 
including multiple facial lacerations and abrasions, in a 
September 1976 automobile accident.  A November 1976 private 
medical report stated that an Electromyography (EMG) study of 
the upper extremities and left cervical paraspinous muscles 
was normal, with no evidence of denervation in the muscles 
examined. 

VA post-service medical records include diagnoses of cervical 
spinal stenosis and cervical compressive myelopathy, without 
opinion as to etiology.  Hospital records show the veteran 
underwent cervical diskectomy and fusion in April 1997. 

In statements and personal hearing testimony the veteran 
argued his present cervical spine disability was a result of 
an injury sustained in an automobile accident during active 
service.  He stated he experienced headaches associated with 
that injury while aboard ship which were treated with pain 
relief medication.  His spouse testified that he had 
complained of neck problems prior to the automobile accident 
in September 1976.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present cervical spine 
disorder is due to an injury or disease incurred in, or 
aggravated by, active service.  While post-service medical 
records show the veteran reported he had incurred a neck 
injury as a result of the inservice automobile accident, the 
records do not include an opinion relating the present 
disorder to the inservice accident.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The only evidence of a nexus between the present cervical 
spine disability and an injury during active service are the 
opinions of the veteran and his spouse.  While they are 
competent to testify as to symptoms he experiences, they are 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has also held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for the residuals of a cervical spine 
injury with neurologic impairment to the arms and left leg.  
See 38 U.S.C.A. § 5107(a).

PTSD

The medical evidence of record is negative for diagnosis or 
treatment for PTSD.  The record reflects the veteran served 
in the waters offshore of the Republic of Vietnam during 
active service; however, the veteran's form DD 214 includes 
no awards indicative of combat.  

VA medical records include a PTSD assessment survey completed 
by the veteran, but no report indicative of a diagnosis or 
treatment for PTSD.  At his personal hearing the veteran 
testified that he had discussed PTSD with personnel at a VA 
veterans center, but that he had never been examined for this 
disorder.  

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted indicating 
a diagnosis of PTSD.  The only evidence of a present PTSD 
disability are the opinions of the veteran and his spouse, 
which is not considered competent evidence for the purpose of 
establishing service connection.  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Therefore, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for PTSD.  See 
38 U.S.C.A. § 5107(a).

Duty to Assist

The Board notes statements submitted in support of the claim 
indicate the veteran received treatment at a VA medical 
center in Oklahoma City, Oklahoma, in the early 1970's.  
However, an April 1997 report from the health information 
manager at the VA Medical Center in Oklahoma City, Oklahoma, 
noted that a search for records of treatment for the veteran 
had been unsuccessful.  

In addition, the veteran and his spouse reported VA medical 
care providers had indicated his claimed disorders were 
related to active service.  The Board notes, however, that 
such opinions are not reflected in the VA medical evidence of 
record.  Therefore, the Board finds the veteran has not 
identified the existence of evidence sufficient to warrant 
additional development in order to well ground these service 
connection claims .  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for the residuals of a 
cervical spine injury with neurologic impairment to the arms 
and left leg is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In addition, 
the Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the record reflects the veteran sustained a 
compound fracture of the right maxilla alveolar process as a 
result of an automobile accident in April 1964.  His October 
1967 separation examination noted teeth numbers 4, 6, 7, and 
8 had been replaced by dentures, and that teeth numbers 17, 
19, and 32 were missing.  In July 1997 service connection was 
established for teeth numbers 6, 7, and 8, as a result of 
dental trauma.

The Board notes, however, that the veteran testified his 
dental disorder warranted a compensable rating.  He also 
stated that he had experienced difficulty eating, and 
reported that additional VA dental treatment had been 
scheduled.  Therefore, the Board finds that additional 
development is required for an adequate determination of the 
higher rating claim on appeal.

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allow to submit 
additional evidence in support of his 
higher rating claim.  All pertinent 
evidence received should be associated 
with the claims file.

2.  The RO should obtain all available VA 
medical records related to the veteran's 
dental treatment.  Any records received 
should be associated with the claims 
file.

3.  The RO should schedule the veteran 
for a VA dental examination to determine 
the current nature and extent of any 
present disability as a result of trauma 
to teeth numbers 6, 7, and 8.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted for an adequate opinion.

The examiner is requested to comment upon 
the present state of the veteran's right 
maxilla, including any abnormalities 
related to the April 1964 compound 
fracture of the alveolar process.  A 
complete rationale for any opinion 
provided is requested.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable Diagnostic Codes under 
38 C.F.R. § 4.150 (1998).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

